Title: To John Adams from J. H. Tiffany, 23 July 1819
From: Tiffany, J. H.
To: Adams, John


				
					Venerable Sir.
					Schoharie Bridge 23 July 1819.
				
				By this mail I return the 1st. vol of the “Defence” which I have read twice, with as much attention as I have been enabled to bestow. The distribution & balance of powers which it contends for, & the proofs, inferences & reasonings displayed, must have had great influence in the formation of the federal constitution, which immediately followed the publication of this volume. And would not a reader as readily & as fairly presume that the Authors of the “Federalist” had known the “Defence”, as that the Author of the ‘Spirit of Laws’ had been acquainted with the Ethics & Politics of Aristotle, with or without the intervention of Machiavel? At least, in both cases there is a The letter to the Abbey Mably shews that you was of the same opinion in 1782, that you was on reading Wirt’s life of P. Henry, viz—that our troubles with G. Britain commenced in 1761, & that the actors & scenes were in Massachusetts.You have the satisfaction to see in the 22 American Constitutions (Vermont perhaps excepted) the legislative power divided, agreeably to your wishes, into two branches, each armed with a negative against the other; a single executive in all, but executive councils in 5.—That in 12 the executive has a negative (including the suspending power of the governor & council of Vermont, & in two of them N. York & Illinois, the judiciary joined in the power to check—Having analised & examined the governments of almost every other people & time, how gratifying would it be to Americans to enjoy the advantage of your experience in recieving a like process upon our own, the construction, operation, tendencies & influencies of which has been now 30 years submitted to your observations. Your ideas upon it would be invaluable.The “Defence” was written before the federal constitution was formed, yet some passages therein approbating, the English form of government, but not as compared with ours, have been occasionally animadverted upon & alluded to, by the designing & ignorant, without reference to chronology or circumstances. For myself, I should certainly long remained in error of opinion on some particulars, had not these volumes fortunately come to my hands. And here I pray you to recieve my renewed assurances of gratitude & respect for your attentions for which I more & more feel my unworthiness. I know the value of your time & that the occupation of that part of it appropriated to correspondence, has claimants much better entitled.Sir, in all respect & duty / Your very humb Set.
				
					J. H. Tiffany
				
				
					PS. I cannot refrain from advancing one enquiry—as I have much curiosity to learn—Who drew up the Constitution of Massachusetts, including the preamble & declaration of rights in 1779, 80.?
				
			